Citation Nr: 1212779	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  06-33 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as adjustment disorder.


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 2003 to September 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO, inter alia, denied service connection for a back disability and for adjustment disorder.  In May 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2006.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in January 2007, the Veteran cancelled his hearing request.

In August 2008, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny each claim (as reflected in an April 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In September 2010, the Board again remanded the claims to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny each claim (as reflected in an April 2011 SSOC) and again returned the matters on appeal to the Board.

In May 2011, the Board once again remanded the claims to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a September 2011 SSOC) and again returned these matters to the Board.

In September 2011, the Board once more remanded the claims to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny each claim (as reflected in a February 2012 SSOC) and once again returned the matters on appeal to the Board.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

In accordance with the September 2011 remand, VA orthopedic and mental health examinations were scheduled for the Veteran; however, the Veteran failed to report to these examinations.  In compliance with the remand instructions, copies of the examination notice letters were obtained and associated with the claims file.  Nevertheless, the Board finds that further action in this appeal is required.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in several prior remands, additional service treatment records were submitted in November 2009.  The newly submitted service treatment records contain medical evidence, including mental health treatment records, which may be pertinent to the current claims for service connection.  Despite the Board's September 2010 and May 2011 remand instructions, the AMC failed to consider any newly received evidence-in particular, the submitted service treatment records.  Thus, in the September 2011 remand, the Board, once again, specifically instructed the RO to consider the additional service treatment records received in November 2009 when readjudicating the claims for service connection.  However, the AMC once more failed to consider this evidence in issuing the February 2012 SSOC.

Under these circumstances, the Board must again remand the matters on appeal to the RO for consideration of each claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.38 (2011).  

While these matters are on remand, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating each claim for service connection.  The RO's adjudication of each claim on appeal must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of each claim, including the service treatment records submitted in November 2009.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:  

1.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate each claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims, including the service treatment records documenting the Veteran's in-service mental health treatment submitted in November 2009) and legal authority.

5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

